Case 6:19-cv-01250-RBD-GJK Document 77 Filed 04/21/20 Page 1 of 1 PageID 642



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   JANE DOE,

          Plaintiff,

   v.                                                    Case No: 6:19-cv-1250-Orl-37GJK

   BOARD OF TRUSTEES FLORIDA A & M
   UNIVERSITY,

          Defendant.


                                              ORDER

          This case comes before the Court without a hearing on Plaintiff’s Motion for Leave

   to Serve Defendant Ten Additional Interrogatories (Doc. 71). After the motion was filed,

   Defendant sought a 90 day stay of all proceedings in this case (Doc. 73). The Court

   denied that motion but did extend all remaining case deadlines by 60 days (Doc. 74).

   Defendant has not filed a response to Plaintiff’s motion to serve additional interrogatories

   and the time within to do so has expired. When a party does not respond, the Court can

   consider the motion unopposed. Foster v. The Coca-Cola Co., No. 6:14-cv-2102-Orl-

   40TBS, 2015 WL 3486008, at *1 (M.D. Fla. June 2, 2015). The Court proceeds on the

   basis that this motion is unopposed and it is therefore, GRANTED. Plaintiff may serve 10

   additional interrogatories on Defendant.

          DONE and ORDERED in Orlando, Florida on April 21, 2020.




   Copies furnished to Counsel of Record
